DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
In response to the amendment to claim 14, claim objections is withdrawn.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/09/2021 has been entered. Claims 1-14 are pending.
Examiner Response to Arguments
Applicant's arguments with respect to claims 1-14 have been considered but are moot in view of the new ground(s) of rejection. 
Examiner Response to Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over King et al (US20100225737), in view of Hanson et al (US20130029649), in further view of Deng et al (US20080175365).

	Regarding claim 1, the cited reference King discloses a method for switching a multi-party call, applied to a multi-channel terminal (¶0007 discloses a method of switching conference communications of one or more of the endpoints in the videoconference), comprising: detecting whether a current multi-party call is performed on a network side needs to be switched to a multi-party call is performed on a terminal side, or a current multi-party call is performed on a terminal side needs to be switched to a multi-party call is performed on a network side (¶0007 discloses that the primary endpoint may determine whether to switch conference communications of one or more of the endpoints in the videoconference from the primary endpoint to a secondary endpoint in the videoconference. Claim 2 further discloses making a switching determination during the videoconference); based on that the current multi-party call is performed on the network side needs to be switched to a multi-party call is performed on a terminal side, is performed on a terminal side or joining the current multi-party to an existing multi-party call is performed on a terminal side (Fig.3a, ¶0052 and ¶0055 discloses at step 305 primary endpoint 151 may make a switching determination and step 305 discloses that the primary endpoint 151 may communicate instructions to endpoint 103 and/or secondary endpoint 153… the primary endpoint 151 may pass control of the videoconference over to secondary endpoint 153 (¶0055)); and based on that the current multi-party call is performed on a terminal side needs to be switched to a multi-party call is performed on the network side, switching the current multi-party call to a multi-party call is performed on the network side or joining the current multi-party call to an existing multi-party call is performed on the network side (Fig.3a, ¶0052 and ¶0055 discloses at step 305 primary endpoint 151 may make a switching determination and step 305 discloses that the primary endpoint 151 may communicate instructions to endpoint 103 and/or secondary endpoint 153… the primary endpoint 151 may pass control of the videoconference over to secondary endpoint 153 (¶0055)). However, King does not explicitly teach that, the network side performs sound mixing and the terminal side performs sound mixing, and wherein the network side is not a participant of the multi-party calls.
	In an analogous art Hanson teaches that, the network side performs sound mixing and the terminal side performs sound mixing (Fig. 2 and ¶0039 disclose that sound mixing in the teleconference system 200 is provided by one or more of the CPEs and Fig. 3 and ¶0041 discloses that sound mixing is performed by a mixer disposed in the telecommunications network).		
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Hanson to distribute the mixed audio streams to all the participants in this way, each participant is able to hear what every other participant in the conference is saying. However, Hanson does not explicitly teach the network side is not a participant of the multi-party calls.
	In an analogous art Deng teaches the network side is not a participant of the multi-party calls 
(¶0003 discloses that digital intercommunication systems …do not include a central control station when all subscribers are fully connected).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the 
claimed invention to incorporate the method of Deng to avoid wasting precious physical channel resources 
and provide communication efficiency.

 	Regarding claim 2, the combination of King, Hanson, and Deng discloses all limitations of claim 1, King further discloses wherein switching the current multi-party call is performed on the network side to a multi-party call is performed on a terminal side or joining the current multi-party call is performed on the network side to an existing multi-party call is performed on a terminal side comprises: switching call ends in the current multi-party call is performed on the network side to a newly established multi-party call is performed on a terminal side, or joining the call ends in the current multi-party call is performed on the is performed on a terminal side; and terminating the current multi-party call is performed on the network side (The claim is interpreted as after switching multi-party call from first device to the second device the second device continue using or controlling the multi-party call and link from the first device is terminated. The cited reference King discloses in ¶0099 that the primary endpoint 151 may send instructions to respective… substitute secondary endpoint 153 to establish a communications link…endpoints 103 may hang up with current secondary endpoint 153 and call substitute secondary endpoint 153. In some embodiments, substitute secondary endpoint 153 may initiate the videoconference with respective endpoints 103. In some embodiments, the new communication link may be established with little interruption to the videoconference… For example, the participants at respective endpoints 103 may or may not be notified of the secondary endpoint switch, which means that the current substitute secondary endpoint is in control and the secondary endpoint is not). Hanson teaches that, the network side performs sound mixing and the terminal side performs sound mixing (Fig. 2 and ¶0039 disclose that sound mixing in the teleconference system 200 is provided by one or more of the CPEs and Fig. 3 and ¶0041 discloses that sound mixing is performed by a mixer disposed in the telecommunications network).	

	Regarding claim 3, the combination of King, Hanson, and Deng discloses all limitations of claim 1, King further discloses wherein switching the current multi-party call is performed on the terminal side to a multi-party call is performed on the network side or joining the current multi-party call is performed on the terminal side to an existing multi-party call is performed on a network side comprises: switching call ends in the current multi-party call is performed on the terminal side to a newly established multi-party call is performed on the network side or joining the call ends in the current multi-party call is performed on the terminal side to an existing multi-party call is performed on the network side; and terminating the current multi-party call is performed on the terminal side (The claim is interpreted as after switching multi-party call from first device to the second device the second device continue using or controlling the multi-party call and link from the first device is terminated. The cited reference King discloses in ¶0099 that the primary endpoint 151 may send instructions to respective… substitute secondary endpoint 153 to establish a communications link…endpoints 103 may hang up with current secondary endpoint 153 and call substitute secondary endpoint 153. In some embodiments, substitute secondary endpoint 153 may initiate the videoconference with respective endpoints 103. In some embodiments, the new communication link may be established with little interruption to the videoconference… For example, the participants at respective endpoints 103 may or may not be notified of the secondary endpoint switch, which means that the current substitute secondary endpoint is in control and the secondary endpoint is not). Hanson teaches that, the network side performs sound mixing and the terminal side performs sound mixing (Fig. 2 and ¶0039 disclose that sound mixing in the teleconference system 200 is provided by one or more of the CPEs and Fig. 3 and ¶0041 discloses that 
sound mixing is performed by a mixer disposed in the telecommunications network).

	Regarding claim 4, the combination of King, Hanson, and Deng discloses all limitations of claim 2, King further discloses wherein switching the call ends in the current multi-party call is performed on the network side to a newly established multi-party call is performed on a terminal side, or joining the call ends in the current multi-party call is performed on the network side to an existing multi-party call is performed on a terminal side comprises: reestablishing a call with terminals of the call ends in the current multi-party call is performed on the network side, and switching the call to the newly established multi-party call is performed on the terminal side or joining the call to the existing multi-party call is performed on the terminal side (¶0099 discloses that the primary endpoint 151 may send instructions to respective… substitute secondary endpoint 153 to establish a communications link…endpoints 103 may hang up with current secondary endpoint 153 and call substitute secondary endpoint 153. In some embodiments, substitute secondary endpoint 153 may initiate the videoconference with respective endpoints 103. In some embodiments, the new communication link may be established with little interruption to the videoconference… For example, the participants at respective endpoints 103 may or may not be notified of the secondary endpoint switch, which means that the participants will connect with the current substitute secondary endpoint). Hanson teaches that, the network side performs sound mixing and the terminal side performs sound mixing (Fig. 2 and ¶0039 disclose that sound mixing in the teleconference system 200 is provided by one or more of the CPEs and Fig. 3 and ¶0041 discloses that sound mixing is performed by a mixer disposed in the telecommunications network).	

Regarding claim 5, the combination of King, Hanson, and Deng discloses all limitations of claim 3, King further discloses wherein switching the call ends in the current multi-party call is performed on the terminal side to a newly established multi-party call is performed on the network side or joining the call ends in the current multi-party call is performed on the terminal side to an existing multi-party call is performed on the network side comprises: notifying the network side to switch terminals of the call ends in the current multi-party call is performed on the terminal side to the newly established multi-party call is performed on the network side, or notifying the network side to join the terminals of the call ends in the current multi-party call is performed on the terminal side to the existing multi-party call is performed on the network side (¶0099 discloses that the primary endpoint 151 may send instructions to respective… substitute secondary endpoint 153 to establish a communications link…endpoints 103 may hang up with current secondary endpoint 153 and call substitute secondary endpoint 153. In some embodiments, the new communication link may be established with little interruption to the videoconference… For example, the participants at respective endpoints 103 may be notified of the secondary endpoint switch). Hanson teaches that, the network side performs sound mixing and the terminal side performs sound mixing (Fig. 2 and ¶0039 disclose that sound mixing in the teleconference system 200 is provided by one or more of the CPEs and Fig. 3 and ¶0041 discloses that sound mixing is performed by a mixer disposed in the telecommunications network).	

Regarding claims 6 and 11, the claims are drawn to an apparatus and a multi-channel terminal
performing substantially the same features of the method of claim 1. Therefore the claims are subject to the 
same rejection as claim 1.

	Regarding claim 7, the claim is drawn to an apparatus performing substantially the same features 
of the method of claim 2. Therefore the claim is subject to the same rejection as claim 2.

Regarding claim 8, the claim is drawn to an apparatus performing substantially the same features of the method of claim 3. Therefore the claim is subject to the same rejection as claim 3.

Regarding claim 9, the claim is drawn to an apparatus performing substantially the same features of the method of claim 4. Therefore the claim is subject to the same rejection as claim 4.

Regarding claim 10, the claim is drawn to an apparatus performing substantially the same features of the method of claim 5. Therefore the claim is subject to the same rejection as claim 5.

Claims 12-14  are rejected under 35 U.S.C. 103 as being unpatentable over King et al (US20100225737), in view of Hanson et al (US20130029649), in further view of Deng et al (US20080175365), in further view of May-Weymann et al (US20150071247).

Regarding claim 12, the combination of King, Hanson, and Deng discloses all limitations of claim 1. Hanson teaches that, the network side performs sound mixing and the terminal side performs sound mixing (Fig. 2 and ¶0039 disclose that sound mixing in the teleconference system 200 is provided by one or more of the CPEs and Fig. 3 and ¶0041 discloses that sound mixing is performed by a mixer disposed in the telecommunications network). However, the combination does not explicitly teach wherein based on a host party of the multi-party call is performed on the terminal side being to perform a Single Radio Voice Call Continuity (SRVCC) switch and not capable of maintaining the multi-party call is performed on the terminal side after the SRVCC switch, it is determined that the current multi-party call is performed on the terminal side needs to be switched to the multi-party call is performed on the network side.
In an analogous art May-Weymann teaches wherein based on a host party of the multi-party call is performed on the terminal side being to perform a Single Radio Voice Call Continuity (SRVCC) switch and not capable of maintaining the multi-party call is performed on the terminal side after the SRVCC switch, it is determined that the current multi-party call is performed on the terminal side needs to be switched to the multi-party call is performed on the network side (¶0015 discloses that handover is carried out according to the SRVCC and vSRVCC procedures. One aspect of the SRVCC and vSRVCC procedures is to establish a call control channel for each IMS session. The call control channel carries the information necessary to continue an IMS session. ¶0022 discloses that a modem 110 includes a CC layer 112, a MM layer 114 and a physical layer 116 where MM layer 114 is responsible for establishing and maintaining connections between mobile communication device 100 and network 190, including handing over IMS sessions 160 from the PS network to the CS network according to an SRVCC procedure and CC layer 112 is to establish a call control channel for each of IMS sessions 160. ¶0023 discloses that if one of IMS sessions 160 is a conference call, each party to the call requires establishment of a respective call control channel to carry out an SRVCC procedure with respect to that party. ¶0025further discloses when network 190 determines mobile communication device 100 is going to lose access to the PS network, network 190 issues a handover command to mobile communication device 100. Physical layer 116 receives the handover command and passes the task on to MM layer 114 and CC layer 112. CC layer 112 then employs session data 180 to establish call control channels and carry out an SRVCC procedure to hand over each of IMS sessions 160 from the PS network to the CS network.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of May-Weymann to use SRVCC procedure to continue an IMS session over the new network to avoid loss or drop call (May-Weymann, ¶0015).

Regarding claims 13 and 14, the claims are drawn to the apparatus and the terminal performing substantially the same features of the method of claim 12. Therefore the claims are subject to the same rejection as claim 12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462